Exhibit 10.2

 

RESTRICTED STOCK UNIT AGREEMENT

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is entered into by and
between Crosstex Energy, Inc., a Delaware corporation (the “Company”), and
          (“Participant”) as of the Grant Date.

 

WITNESSETH:

 

WHEREAS, the Crosstex Energy, Inc. Long-Term Incentive Plan (As Amended and
Restated on May 9, 2013) (the “Plan”) was adopted by the Company for the benefit
of certain employees of the Company or its Affiliates (as defined in the Plan)
and non-employee directors of the Company;

 

WHEREAS, the Committee (as defined in the Plan) is responsible for granting
Awards (as defined in the Plan) pursuant to the Plan; and

 

WHEREAS, Participant is eligible to participate in the Plan and the Committee
has authorized the grant to Participant of the Subject Award (as defined in
Section 2 of this Agreement) in respect of shares of common stock of the Company
(“Common Stock”) and containing certain restrictions, pursuant to the Plan and
upon the terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Company and Participant hereby agree as
follows:

 

1.                                      Definitions.  Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to them
in the Plan.

 

“Cause” means (i) Participant has failed to perform the duties assigned to him
and such failure has continued for 30 days following delivery by the Company of
written notice to Participant of such failure, (ii) Participant has been
convicted of a felony or misdemeanor involving moral turpitude,
(iii) Participant has engaged in acts or omissions against the Company
constituting dishonesty, breach of fiduciary obligation, or intentional
wrongdoing or misfeasance, (iv) Participant has acted intentionally or in bad
faith in a manner that results in a material detriment to the assets, business
or prospects of the Company, or (v) Participant has breached any obligation
under this Agreement.

 

“Good Reason” means any of the following: (i) a reduction in Participant’s base
annual salary; (ii) a material adverse change in Participant’s authority, duties
or responsibilities; or (iii) the Company requires Participant to move his or
her principal place of employment to a location that is 30 or more miles from
his or her current place of employment and the new location is farther from his
or her primary residence.  For purposes of this definition, no act or failure to
act on the Company’s part shall be considered a “Good Reason” unless
(x) Participant has given the Company written notice of such act or failure to
act within 30 days thereof, (y) the Company fails to remedy such act or failure
to act within 30 days of its receipt of such notice, and (z) Participant
terminates his or her employment with the Company within 60 days following the
Company’s receipt of written notice.

 

“Grant Date” means            .

 

“Prorated Amount” means a number equal to the total number of outstanding
Restricted Stock Units granted hereunder multiplied by a fraction (i) the
numerator of which is the number of days that elapse from the Vesting
Commencement Date to the date of the Qualifying Termination and (ii) the
denominator of which is the full number of days beginning on the Vesting
Commencement Date and

 

1

--------------------------------------------------------------------------------


 

ending at the conclusion of the Restricted Period (as defined below).

 

“Qualifying Termination” means Participant’s employment or service with the
Company or its Affiliates is terminated due to (i) Participant’s retirement with
the approval of the Committee on or after reaching age 60, (ii) an involuntary
termination of Participant by the Company for reasons other than Cause, or
(iii) a termination by Participant for Good Reason.

 

“Restricted Stock Unit” means a unit granted hereunder as part of the Subject
Award described in Section 2 of this Agreement, which, subject to the
restrictions and forfeiture conditions described herein, evidences the right to
receive one share of Common Stock.

 

“Vesting Commencement Date” means           .

 

2.                                      Restricted Stock Unit Award.  On the
terms and conditions and subject to the restrictions, including forfeiture,
hereinafter set forth, the Company hereby grants to Participant, and Participant
hereby accepts, an award of            Restricted Stock Units (the “Subject
Award”).  The Restricted Stock Units granted hereunder shall be evidenced by the
Committee in a book entry or in such other manner as the Committee may
determine.

 

3.                                      Vesting/Forfeiture.  At the time of
vesting of any Restricted Stock Units, as described in this Section 3, such
Restricted Stock Units shall be converted into Participant’s right to receive
delivery of such number of shares of Common Stock that shall be equal to the
number of Restricted Stock Units that became vested at such time.

 

(a)                                 The Restricted Stock Units shall be subject
to a restricted period that shall commence on the Grant Date and terminate on
the third anniversary of the Vesting Commencement Date, if Participant is in the
continuous service of the Company or its Affiliates until such vesting date
(such period herein called the “Restricted Period”).

 

(b)                                 The Restricted Stock Units shall be
forfeited to the Company at no cost to the Company if Participant’s employment
or service with the Company or its Affiliates terminates prior to the
termination of the Restricted Period applicable to such Restricted Stock Units;
provided, however, (i) in the event a Qualifying Termination occurs during the
Restricted Period, a Prorated Amount of the Restricted Stock Units shall become
fully vested and the Restricted Period shall terminate, and (ii) in the event
Participant dies, Participant becomes disabled and qualified to receive benefits
under the Company’s long-term disability plan, or a Change in Control occurs
during the Restricted Period, the Restricted Stock Units shall become fully
vested and the Restricted Period shall terminate.  Notwithstanding the
foregoing, to the extent the Subject Award is subject to Section 409A, in no
event shall any shares of Common Stock be delivered when Participant becomes
disabled and qualified to receive benefits under the Company’s long-term
disability plan unless Participant incurs a “disability” within the meaning of
Treas. Reg. Section 1.409A-3(i)(4).

 

(c)                                  Upon the termination of the Restricted
Period applicable to the Restricted Stock Units, the restrictions applicable to
the Restricted Stock Units that have not theretofore been forfeited shall
terminate and such unforfeited Restricted Stock Units shall be vested for
purposes of this Agreement.  As soon as practicable thereafter, the shares of
Common Stock representing the number of Restricted Stock Units with respect to
which the restrictions have terminated, together with any distributions with
respect to such Restricted Stock Units then being held by the Company pursuant
to the provisions of this Agreement, if any, shall be delivered, free of all
such restrictions, to Participant or Participant’s beneficiary or estate, as the
case may be, it being understood that the delivery of the

 

2

--------------------------------------------------------------------------------


 

certificate(s) with respect to such shares of Common Stock shall constitute
delivery of such Common Stock for purposes of this Agreement.  Notwithstanding
anything contained herein to the contrary, in no event shall such shares of
Common Stock be delivered to Participant later than (i) the end of the calendar
year in which vesting occurs, or, if later, (ii) the 15th day of the third
calendar month following the date on which vesting occurs.

 

(d)                                 Notwithstanding anything contained herein to
the contrary, the Committee shall have the right to cancel all or any portion of
any outstanding restrictions prior to the termination of such restrictions with
respect to any or all of the Restricted Stock Units on such terms and conditions
as the Committee may, in writing, deem appropriate.

 

(e)                                  Notwithstanding anything contained herein
to the contrary, in no event shall Participant have any right to vote any
Restricted Stock Units or to exercise any other rights, powers and privileges of
a holder of the shares of Common Stock with respect to such Restricted Stock
Units until such time that (i) the Restriction Period applicable to such
Restricted Stock Units or a portion thereof shall have expired (and all other
vesting requirements with respect thereto have been fulfilled), (ii) such
Restricted Stock Units are converted into the right to receive shares of Common
Stock, and (iii) such shares of Common Stock are delivered to Participant.

 

4.                                      Dividend Equivalent Payment Rights. 
Subject to the following, the Subject Award granted hereunder includes a tandem
award with respect to each Restricted Stock Unit that shall entitle Participant
to receive cash payments equal to the cash distributions made by the Company (on
a per share basis) in respect of its outstanding shares of Common Stock
generally (“General Distribution”); provided that no such cash payments
(“Dividend Equivalent Payments”) shall be payable to or on behalf of Participant
with respect to record dates before the Grant Date, or with respect to any
record date (or date of a General Distribution) occurring after the Grant Date
on which Participant has forfeited the Restricted Stock Units pursuant to the
terms of this Agreement or the Plan; provided further that, in no event shall
such Dividend Equivalent Payments be paid to Participant later than (i) the end
of the calendar year in which a General Distribution occurs, or, if later,
(ii) the 15th day of the third calendar month following the date on which such
General Distribution occurs.  The rights to receive the Dividend Equivalent
Payments described in this Section 4 shall expire on the earlier of (x) the date
on which the Restricted Stock Units are forfeited or (y) the termination of the
Restricted Period.

 

5.                                      Taxes.

 

(a)                                 PARTICIPANT REPRESENTS THAT PARTICIPANT IS
NOT RELYING ON THE COMPANY OR ITS AFFILIATES FOR ANY TAX ADVICE IN CONNECTION
WITH THE RESTRICTED STOCK UNITS.

 

(b)                                 (i) Participant shall pay to the Company or
its Affiliates, or make arrangements satisfactory to the Committee regarding
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to (x) Dividend Equivalent Payments described in Section 4
of this Agreement that are received due to the grant of the Restricted Stock
Units hereunder, and (y) the termination of restrictions with respect to the
Restricted Stock Units (in which case arrangements will be made no later than
the date of the termination of the restrictions).

 

(ii)  Participant shall, to the extent permitted by law, have the right to
deliver to the Company or its Affiliates Restricted Stock Units to which
Participant shall be entitled upon the vesting thereof (or other unrestricted
shares of Common Stock owned by Participant), valued at the fair

 

3

--------------------------------------------------------------------------------


 

market value of such shares at the time of such delivery to the Company or its
Affiliates, to satisfy the obligation of Participant under Section 5(b)(i) of
this Agreement.

 

(iii)  Any provision of this Agreement to the contrary notwithstanding, if
Participant does not otherwise satisfy the obligation of Participant under
Section 5(b)(i) of this Agreement, then the Company and its Affiliates shall, to
the extent permitted by law, have the right to deduct from any payments of any
kind otherwise due from the Company or its Affiliates to or with respect to
Participant, whether or not pursuant to this Agreement or the Plan and
regardless of the form of payment, any federal, state or local taxes of any kind
required by law to be withheld with respect to any Dividend Equivalent Payments
or the ownership of the Restricted Stock Units (with respect to which the
restrictions set forth herein have terminated).

 

6.                                      Non-Assignability.  The Subject Award is
not assignable or transferable by Participant and unless and until the shares of
Common Stock with respect to Restricted Stock Units are delivered to Participant
upon vesting, such Restricted Stock Units (and any right to receive shares of
Common Stock with respect to such Restricted Stock Units) shall not be assigned,
alienated, pledged, attached sold or otherwise transferred or encumbered by
Participant in any manner.

 

7.                                      Legend.  In the event any shares of
Common Stock are delivered to Participant in connection with the vesting any of
the Restricted Stock Units granted hereunder, the Committee, in its discretion,
may cause the certificate(s) representing such shares of Common Stock to bear an
appropriate legend referring any conditions and/or restrictions with respect to
such shares.

 

8.                                      Entirety and Modification.  This
Agreement contains the entire agreement between the parties hereto with respect
to the subject matter hereof and supersedes any and all prior agreements,
whether written or oral, between such parties relating to such subject matter. 
Subject to Section 14.2 of the Plan, no modification, alteration, amendment or
supplement to this Agreement shall be valid or effective unless the same is in
writing and signed by the party against whom it is sought to be enforced.

 

9.                                      Severability.  If any provision of this
Agreement is held to be unenforceable, this Agreement shall be considered
divisible, and such provision shall be deemed inoperative to the extent it is
unenforceable, and in all other respects this Agreement shall remain in full
force and effect; provided, however, that if any such provision may be made
enforceable by limitation thereof, then such provision shall be deemed to be so
limited and shall be enforceable to the maximum extent permitted by applicable
law.

 

10.                               Gender.  Words used in this Agreement which
refer to Participant and denote the male gender shall also be deemed to include
the female gender or the neuter gender when appropriate.

 

11.                               Employment or Service.  Nothing in this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or its Affiliates, nor shall this Agreement interfere in
any manner with the right of the Company or its Affiliates to terminate the
employment or service of Participant with or without Cause at any time.

 

12.                               Incorporation of Plan Provisions.  This
Agreement is made pursuant to the Plan and is subject to all of the terms and
provisions of the Plan as if the same were fully set forth herein.  In the event
that any provision of this Agreement conflicts with the Plan, the provisions of
the Plan shall control.  Participant acknowledges receipt of a copy of the Plan
and agrees that all decisions under and interpretations of the Plan by the
Committee shall be final, binding and conclusive upon Participant.

 

4

--------------------------------------------------------------------------------


 

13.                               Headings.  The headings of the various
sections and subsections of this Agreement have been inserted for convenient
reference only and shall not be construed to enlarge, diminish or otherwise
change the express provisions hereof.

 

14.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the state of Delaware
(regardless of the laws that might otherwise govern under applicable Delaware
principles of conflicts of law).

 

15.                               Counterparts.  This Agreement may be signed in
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

CROSSTEX ENERGY, INC.

 

 

 

 

 

 

 

Barry E. Davis

 

President and Chief Executive Officer

 

 

 

PARTICIPANT:

 

 

 

Name:          

 

 

 

YOU MUST ACCEPT THIS GRANT AND THE TERMS OF THIS AGREEMENT IN ORDER TO RECEIVE
IT. TO ACCEPT THIS GRANT, COMPLETE THE GRANT ACCEPTANCE FORM AT THE WEBSITE OF
UBS: (www.ubs.com/onesource/XTXI)

 

5

--------------------------------------------------------------------------------